DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 18 January 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 6 – 10, and 15 – 18 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1, 2, 6 – 10, and 15 – 18 has been withdrawn. 
Applicant’s arguments with respect to Claims 11 - 14 have been fully considered and are persuasive.  The 103 Rejection of Claims 11 - 14 has been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive. They have been addressed in the revised rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites in the preamble “[a]n area monitoring device configured to be permanently installed…”. The specification does not disclose the device being permanently installed. As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation is NEW MATTER. Similar can be said of Claim 9 and regarding the use of “permanently installing” in Claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 6 – 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojeda et al. (US 2012/0270334), in view of Sauer et al. (US 2006/0102844), in further view of Miller et al. (US 2007/0029477)
Regarding Claim 1, Ojeda discloses an area monitoring device, in at least Figure 13 [0060], configured to be installed/located (Figure 1) in an area in which volatile organic compounds are emitted (via the sample) [0040, 0041], comprising: a housing (2); a sorbent material (1) within the housing (Figure 13), the sorbent material configured to passively absorb volatile organic compound molecules (the temperature control element may be used to keep the absorbent material at a specified temperature i.e. it is not required and in that configuration is passive) [0041, 0058] in ambient air (9 enters from the outside) [0042] (Figure 1) over a predetermined time period [0041, 0042, 0062] of at least twenty-four hours (Ojeda does not expressly disclose the sorbent material absorbing over twenty-four hours, but the limitation does not impart a structural difference over the prior art; See MPEP 2114.II); a heating element (18) positioned in close relation to the sorbent material (Figure 13) whereby, when the heating element is activated upon completion of the predetermined time period (in the aforementioned passive configuration heat is required to cause desorption) [0058, 0062], the volatile organic compound molecules that were passively absorbed by the sorbent material 
Ojeda fails to expressly disclose the device is permanently installed, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to permanently install the device for the benefit of ensuring a secure installation at the device’s installation location to prevent damage from unwanted movements e.g. falling, earthquakes, nudging, etc.
Ojeda also fails to expressly disclose the power and drive circuit configured to activate the gas sensor and further configured to receive information from the gas sensor and generate data from the information.
Sauer teaches a power and drive circuit (80) configured to activate a gas sensor (70 part of 10) and a heating element (32) and further configured to receive information from the gas sensor and generate data from the information [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ojeda’s power and drive circuit so that it is further configured to activate the gas sensor and further configured to receive information from the gas sensor and generate data from the information for the benefit 
Nevertheless, the combination fails to disclose a transmitter operatively connected to the power and drive circuit and configured to transmit the data.
	Miller teaches, in Figure 40, a transmitter (1018) operatively connected to the power and drive circuit (1006) and configured to transmit the data [0024, 0303].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include a transmitter operatively connected to Miller’s power and drive circuit and configured to transmit the data for the benefit of relaying the data to remote locations, as taught by Miller [0024].
Regarding Claim 2, Ojeda discloses the sorbent material and the heating element are within a chamber within the housing (chamber bounded by 2) (Figure 13).
Regarding Claim 6, Miller teaches the transmitter is wireless [0024, 0303].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 7, Ojeda fails to expressly disclose the device is batter powered.
Sauer teaches a device being battery powered [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to power Ojeda’s device with a battery or the benefit of enabling operation of the device at locations where power outlet are unavailable.
Regarding Claim 8, Ojeda discloses the sorbent material is a charcoal filler [0024, 0039].
Regarding Claim 9, Ojeda fails to expressly disclose the housing is configured to be permanently installed to a structure in a desired location.
Miller teaches a housing (inherently present to house 1000) (Figure 40), wherein the housing is configured to be installed (mounted) to a structure in a desired location (the fixed location) [0305].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ojeda’s housing so that it is configured to be installed to a structure in a desired location for the benefit of allowing the device to be connected to Ethernet connections or solar panel sources, as taught by Miller [0305], and further ensuring a secure installation at the device’s installation location to prevent damage from unwanted movements e.g. falling, earthquakes, nudging, etc.
“Permanently installing” has been addressed in the rejection of Claim 1 above.
Regarding Claim 10, Ojeda discloses the heating element is in direct contact with the sorbent material (Figure 13).
Regarding Claim 15, Ojeda discloses the sorbent material is configured to passively absorb volatile organic compound molecules in ambient air (9 enters from the outside) [0042] (Figure 1) over a predetermined time period [0041, 0042, 0062] of at least one week (Ojeda does not expressly disclose the sorbent material absorbing over one week, but the limitation does not impart a structural difference over the prior art; See MPEP 2114.II).

Claims 16 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojeda et al. (US 2012/0270334), in view of Sauer et al. (US 2006/0102844), in further view of Miller et al. (US 2007/0029477), in further view of Vass et al. (US 2012024042).
Regarding Claim 16, the combination fails to expressly disclose when the gas sensor is activated, the gas sensor undergoes a warm-up period in which an output of the gas sensor stabilized upon a baseline being established.
Vass teaches when a gas sensor is activated, the gas sensor undergoes a warm-up period in which an output of the gas sensor stabilized upon a baseline being established [0087, 0090].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to that when Ojeda’s gas sensor is activated, the gas sensor undergoes a warm-up period in which an output of the gas sensor stabilized upon a baseline being established for the benefit of not indicating the presence of the sought after gas when there is none present and ready the device for measurement, as taught by Vass [0090, 0095].
Regarding Claim 17, Ojeda discloses the heating element is activated and is heated up to a predefined temperature and the gas sensor detects the volatile organic compound molecules that were released from the sorbent material to produce a change in the output of the gas sensor [0058].
Ojeda fails to disclose the above occurs after the gas sensor establishes the baseline.
Vass teaches sensing does not occur until after the gas sensor establishes the baseline [0095].

Regarding Claim 18, the combination fails to expressly disclose when the output of the gas sensor returns to the baseline, the heating element is deactivated; however, this would have been obvious to one of ordinary skill in the art.
Heating the sorbent material results in the VOCs being desorbed. This in turn causes the gas sensor to detect the VOCs. When all the VOCs have been desorbed, the gas sensor would return to baseline after sensing them all. After this, the heater’s functions are complete. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that when the output of the gas sensor returns to the baseline, the heating element is deactivated for the benefit of reconfiguring the device for absorption. 

Allowable Subject Matter
Claims 11 - 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856